Citation Nr: 9935676	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-41 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In August 1998, the Board remanded the veteran's claim to the 
RO for additional development concerning a restoration issue.  
The RO determined that the reduced rating which had been 
reflected in the file was a typographical error only.  Thus 
the issue of restoration is not for consideration.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's low back disability is manifested by 
complaints of pain.  There is tenderness to palpation with 
moderately rigid musculature.  Flexion is to 60 degrees; 
extension to 10 degrees; and flexion to 15 degrees, 
bilaterally.  

3.  The veteran's disability more nearly approximates severe 
impairment.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disability to 40 percent have reasonably been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.7, 
4.71a, Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for a lumbar spine disability 
in June 1983 and a 10 percent evaluation was assigned. This 
was based on service medical records which showed treatment 
for low back complaints, and a March 1983 VA examination 
which showed paraspinal spasm and tenderness. X-rays were 
unremarkable.  

The veteran's evaluation was increased to 20 percent in July 
1991.  This was based primarily on a March 1991 VA 
examination which showed muscle spasm and flexion limited to 
60 degrees.  

On VA examination in May 1995, the veteran complained of 
pain.  There was flattening of the lumbar curve and flexion 
was to 40 degrees.  Backward bending was to 0 degrees; 
lateral flexion was to 20 degrees, bilaterally.  Lumbosacral 
strain; chronic, was diagnosed.  X-rays were reported to show 
no appreciable change, and it was noted that the veteran had 
undergone a CT Scan in 1993 and 1994, both showing mile disc 
bulging at multiple levels and mild facet joint disease at 
L4-5 and L5-S1.  A VA neurological examination that same 
month was normal.  

The veteran testified in May 1995 that he was treated at a VA 
pain clinic and was undergoing physical therapy.  He reported 
that he has received shots in his back for pain relief.  A 
complete transcript is of record.  

VA outpatient treatment records show that the veteran was 
seen in the mid to late 1990s for complaints of low back 
pain.  He has been prescribed various pain medication for 
relief, including Valium and Darvocet.  

The veteran was examined by VA in May 1998.  He complained of 
having sharp pains in his lower back.  Examination showed the 
back spinal alignment was within normal limits.  Tenderness 
to palpation was noted over the lumbar spine, and paraspinal 
musculature was moderately rigid.  Flexion was to 60 degrees; 
extension to 10 degrees; and flexion to 15 degrees, 
bilaterally.  The diagnosis was degenerative disc disease 
affecting the lumbar spine.  

On VA neurological examination in May 1998, the veteran 
reported having low back pain.  The veteran had strength of 
5/5 throughout, with no evidence of atrophy, fasciculation or 
tremor.  The finding was degenerative joint disease in the 
lumbosacral spine, leading to pain complaints there.  The 
examiner noted that no neurological complaints were 
appreciated at that time.  

The veteran's service-connected lumbar spine disability is 
evaluated under Diagnostic Code 5295, which provides for the 
evaluation of lumbosacral strain. With characteristic pain on 
motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided. When severe with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

The veteran's low back disability may also be evaluated under 
DC 5292.  Under that code, a 10 percent evaluation is 
assigned for mild limitation of motion of the lumbar spine, 
whereas a 20 percent evaluation is assigned for moderate 
limitation of motion, and 40 percent evaluation is assigned 
for moderate impairment.  

The veteran contends, in essence, that the symptoms 
associated with his low back disability are more disabling 
than currently evaluated.  Specifically, the veteran asserts 
that he experiences low back pain with certain activity.  In 
that connection, the evidence establishes a history of 
chronic low back pain.  However, the pathology associated 
with the veteran's low back disability does not meet the 
criteria for the assignment of a higher disability evaluation 
under DC 5295.  That is, there is no showing of severe with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

Under Diagnostic Code 5292, an increased rating is warranted 
if there is severe limitation of motion.  The most recent 
examination findings do not reflect that there is severe 
motion limitation.  

The evidence does not support the assignment of rating higher 
than 20 percent in that the veteran does not demonstrate 
severe limitation of motion and he has not demonstrated any 
functional impairment due to pain other than decreased range 
of motion on forward bending.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the lumbar 
spine.  However, in the absence of evidence of fracture of 
the vertebra (DC 5285) or ankylosis of the spine (DCs 5286, 
5289), those diagnostic codes are not for application in the 
instant case and do not provide a basis for assignment of a 
greater than 20 percent evaluation.

In evaluating the severity of the veteran's service connected 
low back disability, the Board must consider all pertinent 
diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board notes that the veteran has had continuing 
complaints of pain concerning his low back disability and 
continuing treatment at a VA facility pain clinic.  He has 
been prescribed various medications which bring only some 
relief regarding his complaints, and has been administered 
shots in his back for pain relief.  The Board is of the 
opinion that when considering his physical manifestations as 
well as his complaints of chronic pain, his disability more 
nearly approximates the criteria for severe impairment and 
thus an increased evaluation to 40 percent is warranted.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not offered any 
objective evidence that his service-connected low back 
disability has interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 20 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation to 40 percent for lumbosacral strain 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

